Title: From George Washington to William Heath, 22 February 1783
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh Feby 22nd 1783
                        
                        A few days ago General Lincoln delivered me your favor of the 7th respecting the Enemy’s force at Penobscot,
                            and the apprehension of the Inhabitants of the eastern part of your State in consequence of the menacing appearances in
                            that quarter—at the same time I recd a Letter from the two Houses of your Legislature on the same subject.
                        After conversing pretty fully with the Secretary at War & Mr Higginson, I have written to the Honble
                            the Senate and Representatives of the Commonwealth of Massachusetts, to the following purport, that in the present
                            equivocal state of affairs it was impossible for me to give a decisive answer to their propositions—that Peace on the one
                            hand, or an attempt against New York on the other, might render any Proceedings on this business unnecessary or
                            inexpedient—that the subject of our future military operations is now before Congress—that (if the War should be
                            prolonged) Offensive or defensive Measures would depend on their
                            decision—that in the former case I should be happy to afford every aid in my power to gratify the wishes of the State, so
                            far as could be done consistently with a due attention to the comparative magnitude of the several objects that might be
                            in view; altho I could not conceive an Enterprize ought to be undertaken in that quarter, without a naval force superior to
                            the Enemy’s—and that in the latter case, viz., if defensive measures only should be adopted,
                            the protection of the eastern frontier of the State would engage my particular attention. This was all I judged it
                            expedient to say under the present circumstances.
                        Amongst the rumours & speculations on Peace (which are almost infinite) there is nothing that may
                            absolutely be relied upon. And notwithstanding the prospect is so flattering, Yet as no Mortal can tell whether we shall
                            have Peace or War—it is undoubtedly the part of discretion to be prepared for the latter so far as depends on our own
                            exertions—I have therefore called very earnestly on the General Officers to assist in putting the Army in the best
                            possible condition for activity of Service: but as you will have learnt my sentiments on this matter from the transcript
                            of an Order which has been forwarded to you officially by the Adjutant General, I have only to enquire when I may actually
                            expect the pleasure of seeing you at the Army, and to assure you that I am Dear Sir Your Most Obedt Servant
                        
                            Go: Washington
                        
                    